     Case 1:20-cv-00195-NONE-JLT Document 22 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DARRYL RAY MILLS,                                      Case No.: 1:20-cv-00195-NONE-JLT (PC)
12                        Plaintiff,                         ORDER DIRECTING PLAINTIFF TO
                                                             FILE A FIRST AMENDED COMPLAINT
13            v.
                                                             (Doc. 20)
14    C. PFEFFER, et al.,
                                                             14-DAY DEADLINE
15                        Defendants.
16

17           On October 19, 2020, the Court entered a screening order finding that Plaintiff’s

18   complaint fails to state a claim on which relief may be granted. (Doc. 13.) The Court granted

19   Plaintiff leave to file an amended complaint, a voluntary dismissal, or notice that he wishes to

20   stand on his complaint. The Court advised Plaintiff: “If the last option is chosen, the undersigned

21   will issue findings and recommendations to dismiss the complaint without leave to amend, plaintiff

22   will have an opportunity to object, and the matter will be decided by a District Judge.” Id.

23           Plaintiff filed a Notice of Election to Stand on the Complaint. (Doc. 14.) Accordingly, the

24   Court issued findings and recommendations to dismiss complaint with leave to amend within

25   fourteen days. (Doc. 16.) Plaintiff filed two pleadings captioned, “Objections to Magistrate Judge’s

26   Findings and Recommendations.” (Docs. 15, 16.) However, the pleadings did not present argument

27   or point to any error by the magistrate judge. Therefore, on March 29, 2021, the Court entered an

28   order adopting the findings and recommendations and dismissing the complaint with leave to amend

                                                         1
     Case 1:20-cv-00195-NONE-JLT Document 22 Filed 06/09/21 Page 2 of 2


 1   within thirty days. (Doc. 19.)

 2           After thirty days passed without the filing of a first amended complaint, the Court entered an

 3   order requiring Plaintiff to show cause why this action should not be dismissed for failure to comply

 4   with a court order. (Doc. 20.) In the alternative, the Court granted Plaintiff leave to file a first

 5   amended complaint within twenty-one days. Id.

 6           On June 2, 2021, Plaintiff filed a response to the order to show cause. (Doc. 21.) In this

 7   response, Plaintiff states that he “indeed for a fact filed a first amended complaint in which was

 8   sent via U.S. Mail (proof of service) included dated 10/1/2020 and accepted by the Court Docket

 9   No. 16 as well as Docket No. 15.” (Doc. 21.) Despite this insistence by Plaintiff, a review of the

10   docket reveals that he did not file a first amended complaint in this case. The Court notes,

11   however, that Plaintiff filed a second amended complaint on 10/1/2020 in an unrelated case,

12   Mills v. Clarke, Case No. 1:20-cv-00498-HBK.

13           Because Plaintiff expresses his desire to proceed with this action, the Court will give

14   Plaintiff one more opportunity to file a first amended complaint within 21 days of the date of

15   service of this Order. Alternatively, Plaintiff may file a voluntary dismissal.

16           Failure to comply with this order will result in a recommendation that the Court

17   dismiss this case for failure to obey a court order.

18
     IT IS SO ORDERED.
19

20       Dated:     June 9, 2021                                 _ /s/ Jennifer L. Thurston
                                                       CHIEF UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                            2
